Exhibit 10.1

AMENDED AND RESTATED COMPENSATION AGREEMENT

FOR MYRON KUNIN

This Amended and Restated Compensation Agreement (the “Restated Agreement”) is
hereby entered into by and between Regis Corporation, a Minnesota corporation
(the “Corporation”), and Myron Kunin (“Kunin”), this 29th day of June, 2007 (the
“Effective Date”).  (The Corporation and Kunin shall be referred to herein
together as “the Parties.”)

WHEREAS, the Parties previously entered into a Compensation and Non-Competition
Agreement (the “Agreement”), dated May 7, 1997; and

WHEREAS, the Agreement has been amended from time to time, including an
amendment entered into by the Parties, dated February 9, 2000, entitled the
Second Amendment to the Compensation and Non-Competition Agreement (the “Second
Amendment”), which amendment added enhancements to the benefits provided Kunin
under the Agreement should the Corporation undergo a Change in Control (as
defined in the Second Amendment).  (The Agreement and all amendments thereto
shall be referred to herein collectively as the “Agreement.”); and

WHEREAS, the Parties wish to restate the Agreement to set forth its terms in one
document and to revise the Agreement in certain respects.

The Parties hereby agree as follows:

1.             Continued Compensation Payments.  The Corporation shall continue
to pay Kunin the amount specified under the Agreement, that is, $600,000 per
year, increased each year, commencing July 1, 1997, in proportion to any
increase in the consumer price index (as defined in the Agreement) from July 1,
1996, to each July 1 thereafter in which payments are made to Kunin under the
Agreement.  Such amount shall be paid to Kunin on a monthly basis for his
lifetime.  Under no circumstances shall the annual amount payable to Kunin
pursuant to this paragraph 1 be decreased in any year.  Notwithstanding the
foregoing, if Kunin’s services with the Corporation cease at any time following
a Change in Control (as defined in the Second Amendment), whether such cessation
is initiated by Kunin or by the Corporation (unless the cessation is by the
Corporation for Cause (within the meaning of the Agreement), then in lieu of the
monthly payments described above, the Corporation shall pay to Kunin within five
(5) days after such cessation of services, a single lump sum payment equal to
the then present value of the future monthly payments described above.  The
discount rate to be used for this purpose shall be equal to the yield to
maturity, at the date of cessation of Kunin’s services, of U.S. Treasury Notes
with a maturity date nearest the joint life expectancy (as defined in the Second
Amendment) of Kunin and his spouse.


--------------------------------------------------------------------------------


2.             Reimbursement for Expenses in Litigating Agreement.  Should Kunin
become a party to any litigation involving the validity or interpretation of
this Agreement, or any provisions thereof, at any time during his lifetime, the
Corporation shall advance to Kunin the legal expenses incurred by him, including
reasonable attorneys fees, in connection with such litigation, and such expenses
shall be paid to Kunin as incurred by him in advance of the final disposition of
any such proceeding no later than the last day of Kunin’s taxable year following
his taxable year in which the expenses were incurred.  Such expenses shall be
repaid by Kunin only if he does not prevail in such proceedings.  Kunin shall be
deemed to have prevailed in any such proceedings if such proceedings are
terminated by settlement.  The amount of the expenses eligible for reimbursement
during one taxable year of Kunin shall not affect the expenses eligible for
reimbursement in another taxable year.

3.             Non-competition Covenant.  In consideration of the Corporation’s
obligations under paragraphs 1 and 2, above,  for the period during which
payments are made to Kunin under such paragraphs, Kunin shall be, and shall
continue to remain, bound by the non-competition covenant set forth in the
Agreement, as amended on November 21, 1997.

4.             Agreement Grandfathered under 409A.  The Parties agree that the
service requirement and non-competition covenant set forth in the Agreement has
not at any time, and in particular as of December 31, 2004, constituted a
substantial risk of forfeiture to Kunin, or a requirement by Kunin to perform
further services for the Corporation within the meaning of Section 409A of the
Internal Revenue Code (the “Code”).  Accordingly, the obligations of the
Corporation under the Agreement (other than under the Second Amendment), as set
forth in paragraphs 1 through 3, above, are grandfathered under, and not subject
to, Section 409A of the Code.

5.             Change in Control Benefits.  The benefits provided to Kunin under
the Second Amendment shall be revised as set forth in this paragraph 5:

In addition to the benefits payable to Kunin under other provisions of this
Restated Agreement, in the event a Change in Control of the Corporation occurs
at any time prior to Kunin’s death, the Corporation shall provide to Kunin the
benefits described in (a), (b), (c), and (d), below:

(a)           In the event that Kunin’s services with the Corporation are
discontinued by the Corporation for reasons other than Cause or Kunin ceases his
services with the Corporation for Good Reason within two years following a
Change in Control, the Corporation shall pay to Kunin an amount equal to three
times the annual compensation described in paragraph 1, above, for the 12-month
period immediately preceding the Change in Control.  Such amount shall be paid
to Kunin in a single sum

2


--------------------------------------------------------------------------------


within thirty (30) days after the date on which the discontinuance or cessation
occurs.

(b)           The excess of:  (i) Kunin’s “adjusted annual compensation”
multiplied by the joint life expectancy (as defined in the Second Amendment) of
Kunin and his spouse, as determined as of the date of the Change in Control,
with no discount for present value; over (ii) the present value of the future
monthly benefits payable to Kunin pursuant to paragraph (1), above (without
regard to the last sentence thereof), as of the date of the Change in Control. 
Such amount shall be paid to Kunin in a single sum within thirty (30) days
following the date of the Change in Control.  For purposes of this subparagraph
(b), Kunin’s “adjusted annual compensation” shall mean the annual amount payable
to Kunin pursuant to paragraph 1, above (without regard to the last sentence
thereof), as of the date of the Change in Control, increased by four percent
(4%) for each year in the joint life expectancy.

(c)           200,000 shares of the Corporation’s common stock free of any
restrictions on exercisability (except as may be imposed by law), deliverable to
Kunin upon the Change in Control.  Any such shares awarded under this
subparagraph 5(c) shall be subject to automatic adjustment by the appropriate
Board committee or its delegate to reflect any Corporation share dividend, share
split, combination or exchange of shares, recapitalization or other change in
the capital structure of the Corporation since the date hereof.

(d)           An amount equal to any excise tax imposed on Kunin by Section 4999
of the Code and by any comparable and applicable state law (collectively,
“Excise Taxes”), as a result of the payments and stock grant provided under
subparagraphs (a), (b) and (c) of this paragraph 5, and as a result of any
accelerated vesting of Kunin’s options to acquire shares of the Corporation, and
shall further pay to Kunin on a “grossed-up” basis all additional federal and
state income taxes and Excise Taxes payable by Kunin as a result of the payments
provided in this subparagraph 5(d), so that the net after-tax amount received by
Kunin pursuant to this paragraph 5 is equal to the amount that Kunin would have
received if no Excise Taxes had been imposed on income received by or imputed to
him by reason of the payments or stock grant pursuant to this paragraph 5 or by
reason of accelerated vesting of Kunin’s options.  All amounts payable to Kunin
pursuant to this subparagraph 5(d) shall be paid by the end of his taxable year
next following his taxable year in which the related taxes are remitted to the
taxing authority.

6.             Definitions.  For purposes of paragraph 5 of this Restated
Agreement, the following terms when capitalized shall have the meanings set
forth below:

3


--------------------------------------------------------------------------------


(a)           “Cause” shall mean:  (i) (A) a felony conviction under any Federal
or state statute which is materially detrimental to the financial interests of
the Corporation, or (ii) willful non-performance by Kunin of his material duties
other than by reason of his physical or mental incapacity after reasonable
written notice to Kunin and reasonable opportunity (not less than thirty (30)
days) to cease such non-performance; or (ii) Kunin willfully engaging in fraud
or gross misconduct which is materially detrimental to the financial interests
of the Corporation.

(b)           A “Change in Control” shall be deemed to have occurred at such
time as any of the following events occur:  (i) any “person” within the meaning
of Section 2(a)(2) of the Securities Act of 1933 and Section 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), is or has become the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of twenty
percent (20%) or more of the common stock of the Corporation, or (ii) approval
by the stockholders of the Corporation of (A) any consolidation or merger of the
Corporation in which the Corporation is not the continuing or surviving
corporation or pursuant to which shares of stock of the Corporation would be
converted into cash, securities or other property, or (B) any consolidation or
merger in which the Corporation is the continuing or surviving corporation but
in which the common stockholders of the Corporation immediately prior to the
consolidation or merger do not hold at least a majority of the outstanding
common stock of the continuing or surviving corporation, or (C) any sale, lease,
exchange or other transfer of all or substantially all the assets of the
Corporation, or (iii) individuals who constitute the Corporation’s Board of
Directors on the Effective Date (the “Incumbent Board”) have ceased for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of at least three-quarters (75%) of the directors comprising the Incumbent
Board (either by specific vote or by approval of the proxy statement of the
Corporation in which such person is named as nominee for director) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board.

(c)           “Good Reason” shall mean shall mean the occurrence, without the
express written consent of Kunin, of any of the following: (i) any adverse
alteration in the nature of Kunin’s reporting responsibilities, titles, or
offices, or any removal of Kunin from, or any failure to reelect Kunin to, any
such positions, except in connection with a cessation of Kunin’s services for
Cause, permanent disability, or as a result of Kunin’s death or a cessation of
services by Kunin other than for Good Reason; (ii) a

4


--------------------------------------------------------------------------------


reduction by the Corporation in Kunin’s compensation as then in effect; (iii)
failure by the Corporation to continue in effect (without substitution of a
substantially equivalent plan or a plan of substantially equivalent value) any
compensation plan, bonus or incentive plan, stock purchase plan, stock option
plan, life insurance plan, health plan, disability plan or other benefit plan or
arrangement in which Kunin is then participating; (iv) any material breach by
the Corporation of any provisions of this Restated Agreement; (v) the
requirement by the Corporation that Kunin’s principal place of rendering
services to the Corporation be relocated outside of a thirty (30) mile radius
from its existing location; or (vi) the Corporation’s failure to obtain a
satisfactory agreement from any successor to assume and agree to perform
Corporation’s obligations under this Restated Agreement; provided that Kunin
notifies the Corporation of such condition set forth in clause (i), (ii), (iii),
(iv), (v) or (vi) within 90 days of its initial existence and the Corporation
fails to remedy such condition within thirty (30) days of receiving such notice.

7.             Six-Month Delay.  Notwithstanding anything in this Restated
Agreement to the contrary, should any payment under this Restated Agreement be
considered “deferred compensation” payable to a “specified employee” due to his
“separation from service,” with the Corporation, as those terms are defined in
Section 409A of the Code, then distribution of that payment will not be made
until six (6) months following the separation.

8.             Successors and Assigns.  This Restated Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their successors and
assigns.  As used in this Restated Agreement, the term “successors” shall
include any person, firm, corporation or other business entity which at any
time, whether by merger, purchase, or otherwise, acquires all or substantially
all the assets or business or capital stock of the Corporation.

9.             Agreement Superseded.  Except as specifically set forth herein,
this Restated Agreement shall replace and supersede the terms of the Agreement
in all respects.

IN WITNESS WHEREOF, the Parties hereto have executed this Restated Agreement as
of the day and year first above written.

 

REGIS CORPORATION

 

 

 

 

 

 



By:

/s/ Paul D. Finkelstein

 

 

 

Its President

 

 

 

 

 

 

/s/ Myron Kunin

 

 

 

Myron Kunin

 

 

5


--------------------------------------------------------------------------------